Exhibit 10.1

EXECUTION VERSION

EXCHANGE AND TERMINATION AGREEMENT

This Exchange and Termination Agreement (this “Agreement”), is entered into as
of July 14, 2017, by and among H&E Equipment Services, Inc., a Delaware
corporation (“Parent”), Wayzata Opportunities Fund II, L.P. (“Opportunities
Fund”), Wayzata Opportunities Fund Offshore II, L.P. (“Opportunities Fund
Offshore” and, together with Opportunities Fund, the “Stockholders” and each
individually, a “Stockholder”), Neff Corporation (“Company”), and Neff Holdings
LLC (“Holdings”). The parties to this Agreement are referred to herein as the
“Parties” or, each individually, a “Party.” Any capitalized terms used but not
defined herein shall have the meanings set forth in the Agreement and Plan of
Merger (the “Merger Agreement”), dated as of the date hereof, by and among
Parent, Company, and Yellow Iron Merger Co., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), as the Merger Agreement is in effect
on the date hereof.

RECITALS

WHEREAS, Company and the Stockholders are parties to that certain Second Amended
and Restated Limited Liability Company Agreement of Holdings, dated as of
November 26, 2014 (as amended, the “Holdings LLC Agreement”), pursuant to which,
among other things, the parties thereto provided for Holdings to redeem, upon
notice therefor by a Stockholder, Common Units of Holdings (“LLC Units”) owned
by such Stockholder in exchange for shares of Company Class A Common Stock or
for cash (a “Redemption”);

WHEREAS, in the event that a holder of LLC Units exercises its right to require
Holdings to effect a Redemption, Company has the right to elect to require that
such holder exchange its LLC Units subject to such Redemption directly with
Company for an equal number of shares of Company Class A Common Stock or for
cash (any such exchange, an “Exchange”);

WHEREAS, the Company Certificate provides that, simultaneous with an Exchange or
a Redemption, Company shall cancel a number of shares of Company Class B Common
Stock owned by the applicable Stockholder equal to the number of LLC Units so
exchanged or redeemed;

WHEREAS, Company, the Stockholders, the holders of LLC Options (the “LLC
Optionholders”), Mark Irion, as “Management Representative” thereunder (the
“Management Representative”), and other members of Holdings from time to time
are parties to (a) that certain Tax Receivable Agreement, dated as of
November 26, 2014 (as amended, the “Tax Receivable Agreement”), pursuant to
which Company is obligated to make payments to certain parties thereto based on
the reduction of Company’s liability for U.S. federal, state and local income
and franchise taxes arising from adjustments to Holdings’ basis in its assets
and imputed interest and (b) that certain Registration Rights Agreement, dated
as of November 26, 2014 (as amended, the “Registration Rights



--------------------------------------------------------------------------------

Agreement”), pursuant to which such parties are entitled to certain rights with
respect to the registration of shares of Company Class A Common Stock issuable
in an Exchange or a Redemption;

WHEREAS, simultaneous with the execution and delivery of this Agreement,
Company, Parent and Merger Sub are entering into the Merger Agreement, pursuant
to which Merger Sub will be merged with and into Company, with Company surviving
that merger (the “Merger”); and

WHEREAS, immediately prior to the effective time of the Merger, the Parties
intend for (a) the Tax Receivable Agreement to be terminated by the parties
thereto, (b) the Registration Rights Agreement to be terminated by the parties
thereto, and (c)(i) the Stockholders to effect an Exchange of all of the LLC
Units owned by them directly with Company for an equal number of shares of
Company Class A Common Stock and (ii) simultaneous with such Exchange, Company
to cancel all of the shares of Company Class B Common Stock owned by the
Stockholders pursuant to the Company Certificate.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the Parties,
intending to be legally bound, agree as follows:

 

1. Exchange.

(a)    Immediately prior to the Effective Time and pursuant to Sections 11.01
through 11.03 of the Holdings LLC Agreement, all of the LLC Units owned by each
of the Stockholders (as set forth next to such Stockholder’s name on Exhibit A)
shall be exchanged directly with Company for the number of shares of Company
Class A Common Stock set forth next to such Stockholder’s name on Exhibit A.
Simultaneous with the consummation of each Exchange described in the immediately
preceding sentence (each such Exchange shall be collectively referred to herein
as the “Specified Exchange”), without the requirement for any further action by
any of the Parties, all of the Stockholders’ shares of Company Class B Common
Stock will be cancelled by Company pursuant to the Company Certificate for no
consideration. The Stockholders acknowledge and agree that the shares of Company
Class A Common Stock received by the Stockholders in the Specified Exchange
shall be “Stockholder Owned Shares” under the Support Agreement. Upon the
effectiveness of any Permitted Transfer (as defined in the Support Agreement),
Parent shall amend Exhibit A to reflect such Permitted Transfer.

(b)    Immediately prior to the Effective Time and simultaneous with the
consummation of the Specified Exchange, Company shall (i) issue to each of the
Stockholders the number of shares of Company Class A Common Stock set forth next
to such Stockholder’s name on Exhibit A, and (ii) duly deliver to each
Stockholder a certificate issued in the name of such Stockholder representing
the number of shares of Company Class A Common Stock set forth next to such
Stockholder’s name on Exhibit A, duly executed by the appropriate officers of
Company and duly recorded on the books

 

-2-



--------------------------------------------------------------------------------

of Company or its transfer agent in the name of such Stockholder. Company
covenants that all shares of Company Class A Common Stock issuable to the
Stockholders in the Specified Exchange will, upon issuance, be validly issued,
fully paid and non-assessable, free and clear of all taxes and Liens of any kind
(except for proxies and restrictions in favor of Parent and its designees
expressly arising pursuant to the Support Agreement, transfer restrictions
imposed by the Support Agreement and transfer restrictions of general
applicability as may be provided under the Securities Act and state securities
laws).

(c)    The Stockholders, Holdings and Company hereby (i) agree that this
Agreement shall constitute the Redemption Notice, the Contribution Notice and
the Exchange Election Notice for a Share Settlement pursuant to the Holdings LLC
Agreement and (ii) irrevocably waive any notice periods required or permitted by
the Holdings LLC Agreement in connection with the Specified Exchange and any
obligation to deliver any other notices or elections thereunder. Subject to
Section 7(a) hereof, the Stockholders, Holdings and Company hereby irrevocably
waive the right to, as applicable, deliver a Retraction Notice or otherwise
revoke the Redemption Notice, Contribution Notice or Exchange Election Notice.
Company irrevocably agrees that the Specified Exchange will be a Direct Exchange
made by means of a Share Settlement. Any capitalized terms used but not defined
in this Section 1(c) shall have the meanings set forth in the Holdings LLC
Agreement. For the avoidance of doubt, if this Agreement is terminated, any
elections hereunder shall be null and void ab initio, and neither the
Stockholders nor Company will be required to consummate any Exchange or
Redemption.

 

2. Terminations.

(a)    Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, the Tax Receivable
Agreement shall be irrevocably terminated at no cost to the Stockholders,
Company, the Surviving Corporation, Parent or any of their respective
Subsidiaries and shall be of no further force or effect, and all liabilities of
the Stockholders, the Management Representative, the LLC Optionholders, Company,
the Surviving Corporation, Parent and their respective Subsidiaries relating
thereto shall be irrevocably cancelled, extinguished and waived. Notwithstanding
anything to the contrary in the Tax Receivable Agreement (including Sections
4.1(b) and 4.3 thereof), none of the Stockholders, the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Holdings, Parent or any of their respective Subsidiaries shall have any payment
or other obligations under the Tax Receivable Agreement resulting from the
consummation of the transactions contemplated by this Agreement, the Merger
Agreement or otherwise. Each of the Stockholders hereby acknowledges and agrees
that it is foregoing substantial economic, financial and pecuniary benefits from
terminating the Tax Receivable Agreement pursuant hereto and it is doing so
voluntarily and with a full understanding

 

-3-



--------------------------------------------------------------------------------

that it is foregoing such benefits without receipt of any payments or other
consideration therefor. Each of Company and Parent hereby acknowledges and
agrees that the substantial economic, financial and pecuniary benefits that the
Stockholders are foregoing as a result of the termination of the Tax Receivable
Agreement pursuant hereto is conferring substantial economic, financial and
pecuniary benefits to Company and its stockholders.

(b)    Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, the Registration
Rights Agreement shall be irrevocably terminated at no cost to the Stockholders,
the Management Representative, the LLC Optionholders, Company, the Surviving
Corporation, Parent or any of their respective Subsidiaries and shall be of no
further force or effect, and all liabilities of the Stockholders, the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Parent and their respective Subsidiaries relating thereto shall be irrevocably
cancelled, extinguished and waived.

(c)    Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, all agreements (other
than (i) the Holdings LLC Agreement, (ii) the Support Agreement, (iii) this
Agreement, (iv) the Indemnity Agreements set forth in Section 6.5 of the Company
Disclosure Schedule, (v) the Company Certificate and the Company Bylaws, and
(vi) arrangements providing for the payment or reimbursement of costs and
expenses incurred by any director of Company in his or her capacity as such,
which director is also an affiliate of a Stockholder (the agreements and
arrangements referred to in this parenthetical being referred to herein as the
“Excepted Agreements”)) between the Stockholders or their affiliates, on the one
hand, and Company and any of its Subsidiaries, on the other hand (such
agreements, the “Related Party Agreements”), shall be irrevocably terminated at
no cost to the Stockholders, Company, the Surviving Corporation, Parent or any
of their respective Subsidiaries and shall be of no further force or effect, and
all liabilities of the Stockholders, Company and the Surviving Corporation and
their respective Subsidiaries relating thereto shall be irrevocably cancelled,
extinguished and waived. Schedule 1 to this Agreement sets forth a true and
complete list of all Related Party Agreements.

(d)    In consideration of the mutual agreements herein contained, effective as
of the Effective Time, each of the Stockholders, on behalf of itself, its
affiliates (excluding for this purpose Company and its Subsidiaries), its
Subsidiaries and their respective Releasing Representatives, fully, finally and
forever releases, discharges and waives any and all civil actions, causes of
action, claims, costs of suit, counterclaims, debts, demands, judgments,
liabilities, obligations and actions for legal fees, in law or in equity, known
or unknown, asserted or not, existing or not, of whatever kind or nature, in any
jurisdiction, including in arbitration proceedings or any other forum, which
have arisen or may arise in the future under the Tax Receivable Agreement, the
Registration Rights Agreement or the Holdings LLC Agreement against Company, the
Surviving

 

-4-



--------------------------------------------------------------------------------

Corporation, Holdings, Parent and their respective Subsidiaries and Releasing
Representatives; provided, however, that nothing contained herein shall operate
to release any claims, liabilities or obligations related to, or amend, modify
or terminate, (A) any term or provision of the Holdings LLC Agreement (as in
effect as of immediately prior to the date hereof) that provides any officer or
manager of Holdings, or any officer or manager of Holdings that was serving at
the request of Holdings as a manager, officer, director, principal, member,
employee or agent of any direct or indirect Subsidiary of Holdings, with rights
of indemnification or reimbursement or advancement of expenses, including,
without limitation, any term or provision set forth in Section 7.04 of the
Holdings LLC Agreement (as in effect on the date hereof) to the extent
applicable to any such officer or manager of Holdings, (B) any term or provision
of the Holdings LLC Agreement (as in effect as of immediately prior to the
Effective Time) that provides the Company, any Stockholder, the Management
Representative, any LLC Optionholder or any of their respective affiliates,
Subsidiaries or Releasing Representatives with rights of exculpation and/or
limitation of liability (but expressly excluding any rights to indemnification,
reimbursement or advancement of expenses other than as set forth in clause (A)),
including, without limitation, any term or provision set forth in any of
Sections 3.01(c), 3.07, 6.09(a), 7.01(a) and 7.01(c) of the Holdings LLC
Agreement (as in effect on the date hereof), (C) the Surviving Reporting
Obligation (as defined below), and (D) any term or provision of the Holdings LLC
Agreement (as in effect on the date hereof) that provides for the maintenance of
capital accounts or the allocation of items of income, gain, loss, deduction or
credit, including, without limitation, any term or provision set forth in
Article V of the Holdings LLC Agreement (as in effect on the date hereof) (in
the case of this clause (D), solely with respect to any taxable period ending on
or before the Closing Date, or any taxable period beginning before the Closing
Date and ending after the Closing Date). The terms, provisions and obligations
described in clauses (A), (B), (C) and (D) of the proviso of the immediately
preceding sentence shall be collectively referred to herein as the “Continuing
Provisions”. The term “Releasing Representatives” means the affiliates, agents,
assigns, attorneys, directors, employees, officers, owners, parents, partners,
representatives, members, shareholders, heirs, auditors, consultants,
predecessors, divisions, managers, trustees and advisors (including past,
present and future of any and all of the foregoing) of any Party or person.

3.    Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants to each other Party as follows:

(a)    Authority; Binding Nature. Such Stockholder has full limited partnership
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby to
be consummated by such Stockholder. The execution and delivery of this Agreement
by such Stockholder, the performance of such Stockholder’s obligations hereunder
and the consummation by such Stockholder of the transactions contemplated hereby
to be consummated by such Stockholder have been duly and validly authorized by
all necessary limited partnership

 

-5-



--------------------------------------------------------------------------------

action on the part of such Stockholder. No other proceedings on the part of such
Stockholder are necessary to approve this Agreement by such Stockholder or to
consummate the transactions contemplated hereby to be consummated by such
Stockholder. This Agreement has been duly and validly executed and delivered by
such Stockholder and (assuming due authorization, execution and delivery by
other Parties) constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except in all
cases as such enforceability may be limited by the Enforceability Exceptions).

(b)    Ownership of Shares. As of the date hereof, such Stockholder beneficially
owns the number of shares of Company Class B Common Stock and LLC Units set
forth opposite the name of such Stockholder on Exhibit A hereto free and clear
of any proxy, voting or transfer restriction, adverse claim or other Lien
(except for proxies and restrictions in favor of Parent and its designees
expressly arising pursuant to the Support Agreement, transfer restrictions
imposed by Holdings LLC Agreement and transfer restrictions of general
applicability as may be provided under the Securities Act and state securities
laws). Such Stockholder has the sole power to vote (or cause to be voted) such
shares of Company Class B Common Stock and LLC Units, the sole power to dispose
of such shares of Company Class B Common Stock and LLC Units and good and valid
title to such shares of Company Class B Common Stock and LLC Units. As of the
date hereof, such Stockholder does not own, beneficially or of record, any
securities of Holdings other than such LLC Units.

(c)    No Conflicts. Neither the execution and delivery of this Agreement by
such Stockholder, nor the performance by such Stockholder of its obligations
under this Agreement, will (i) conflict with or violate any provision of the
organizational documents of such Stockholder or (ii) (A) violate any Law
applicable to such Stockholder or any of its properties or assets, (B) result in
the creation by such Stockholder of any Lien upon its shares of Company Class B
Common Stock or LLC Units or (C) violate, conflict with, result in the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, or accelerate
the performance required by such Stockholder under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other instrument or obligation to which such
Stockholder is a party, or by which such Stockholder or any of its properties or
assets may be bound or affected, except for, in the case of clause (ii)(C), any
such violations, conflicts, losses, defaults, terminations, cancellations or
accelerations that would not reasonably be expected to prevent the performance
by such Stockholder of its obligations under this Agreement.

(d)    Absence of Litigation. As of the date hereof, there is no suit, action,
investigation, claim or proceeding pending or, to such Stockholder’s knowledge,
threatened against or involving or affecting, such Stockholder, its shares of
Company

 

-6-



--------------------------------------------------------------------------------

Class B Common Stock or its LLC Units that would reasonably be expected to
impair the ability of such Stockholder to perform fully its obligations
hereunder or to consummate on a timely basis the transactions contemplated
hereby to be consummated by such Stockholder.

(e)    Brokers. No broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission that is payable by Company, the Surviving Corporation, Parent or
any of their respective Subsidiaries in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such
Stockholder (excluding, for the avoidance of doubt, any such broker, investment
banker, financial advisor or other Person retained or engaged by Company).

 

4. [Intentionally Deleted.]

5.    Representations and Warranties of Parent, Company and Holdings. Parent,
Company and Holdings hereby represent and warrant, severally and not jointly, to
each other Party as follows (provided, that (x) the representation and warranty
made in Section 5(d) shall only be made by Parent, and (y) the representations
and warranties made in Section 5(e) shall only be made by Company and Holdings):

(a)    Authority; Binding Nature. Such Party has full power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby to be consummated by such Party.
The execution and delivery of this Agreement by such Party, the performance of
such Party’s obligations hereunder and the consummation by such Party of the
transactions contemplated hereby to be consummated by such Party have been duly
and validly authorized by all necessary action on the part of such Party. No
other proceedings on the part of such Party are necessary to approve this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by such Party and constitutes a
valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms (except in all cases as such enforceability may be
limited by the Enforceability Exceptions).

(b)    No Conflicts. Neither the execution and delivery of this Agreement by
such Party, nor the performance by such Party of its obligations under this
Agreement, will (i) violate any Law applicable to such Party or any of its
properties or assets, or (ii) violate, conflict with, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, or accelerate
the performance required by such Party under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other instrument or obligation to which such Party
is a party, or by which such Party or its respective properties or assets may be
bound or affected.

 

-7-



--------------------------------------------------------------------------------

(c)    Absence of Litigation. As of the date hereof, there is no suit, action,
investigation, claim or proceeding pending or, to such Party’s knowledge,
threatened against or involving or affecting, such Party that would reasonably
be expected to impair the ability of such Party to perform fully its obligations
hereunder or to consummate on a timely basis the transactions contemplated
hereby to be consummated by such Party.

(d)    Ownership of Equity Interests. Parent does not own, beneficially or of
record, any securities of Company or Holdings.

(e)    LLC Units and LLC Options. As of the date hereof, the LLC Units owned by
the Stockholders (as set forth on Exhibit A) constitute all of the issued and
outstanding LLC Units. As of the date hereof, there are no other Equity
Interests of Holdings outstanding other than such LLC Units and LLC Options held
by the LLC Optionholders.

 

6. Tax Matters.

(a)    The Parties agree to treat the Specified Exchange as (i) a taxable
transaction for U.S. federal income Tax purposes (and state, local, and foreign
income Tax purposes, where applicable) that is treated in the manner set forth
in Revenue Ruling 99-6, 1999-1 C.B. 432 (Situation 1); and (ii) permitting an
adjustment to the basis in Holdings’ assets under Section 1012 of the Code (or
any corresponding or similar provision of state, local or foreign Tax Law).

(b)    The Parties agree that, within thirty (30) days of the date hereof and no
later than ten (10) days prior to the Closing Date, with prior written
notification to Parent and the Stockholders, Company (or its agent) will
determine the allocation of (i) the fair market value of the shares of Company
Class A Common Stock to be received in the Specified Exchange (based upon the
dollar amount of the Merger Consideration), and (ii) any other amounts treated
as consideration for U.S. federal income Tax purposes, among the assets of
Holdings in accordance with Section 1060 of the Code (the “Allocation”). The
Allocation shall be part of this Agreement. Following the Closing Date, neither
Parent, Company nor Holdings shall amend or otherwise modify the Allocation
without the prior written consent of the Stockholders.

(c)    Following the Effective Time, Parent shall prepare or cause to be
prepared and, subject to the remaining provisions of this Section 6(c), file or
cause to be filed prior to the due date therefor, all Tax Returns for Holdings
and its Subsidiaries for any taxable period ending on or before the Closing
Date, or any taxable period beginning before the Closing Date and ending after
the Closing Date, in either such case that are filed after the Closing Date, and
the appropriate officer of Holdings or such Subsidiary shall sign and timely
file same. All Tax Returns to be prepared by Parent pursuant to this
Section 6(c) shall be prepared in a manner consistent with the pre-Closing
practices of Holdings and its Subsidiaries. With respect to all Tax Returns to
be prepared by Parent pursuant to this Section 6(c), (i) Parent shall provide
the Stockholders with drafts of such Tax Returns at

 

-8-



--------------------------------------------------------------------------------

least forty-five (45) days prior to the due date for filing such Tax Returns,
(ii) at least fifteen (15) days prior to the due date for the filing of such Tax
Returns, the Stockholders shall notify Parent of the existence of any objection
the Stockholders may have to any items, calculations or other matters set forth
on such draft Tax Returns, and (iii) if, after consulting in good faith, Parent
and the Stockholders are unable to resolve such objection(s) in a mutually
agreeable manner, such objection(s) shall be referred to an independent
accounting firm mutually acceptable to Parent and the Stockholders for
resolution on a basis consistent with the pre-Closing practices of Holdings and
its Subsidiaries with respect to such items, calculations or other matters.

(d)    The Parties acknowledge and agree that any deductions or other Tax
benefits attributable to Holdings and/or any of its Subsidiaries and related to
the transactions contemplated by the Merger Agreement (including any deductions
or other Tax benefits attributable to the payment of any amounts to employees or
other service providers, lenders or otherwise, whether or not any such amounts
are actually paid on the Closing Date) will be reported on Holdings’ final
partnership Tax Return for its taxable period ending on the Closing Date.

(e)    Parent and Company shall not initiate any claim for refund or amend any
Tax Return in a manner which could adversely affect any of the Stockholders
without the prior written consent of the Stockholders.

(f)    If (i) there shall be any inquiry, claim, assessment, audit,
administrative or judicial proceeding, or similar event with respect to the
Allocation or Taxes or any Tax matter relating, or with respect to, any taxable
period of Holdings or any of its Subsidiaries ending on or before the Closing
Date, or any taxable period of Holdings or any of its Subsidiaries beginning
before the Closing Date and ending after the Closing Date (any of the foregoing,
a “Tax Matter”), and (ii) any such Tax Matter (or the resolution thereof) could
adversely affect any of the Stockholders, then Parent shall (x) keep the
Stockholders reasonably and timely informed with respect to such Tax Matter,
(y) in good faith, allow the Stockholders to make comments to Parent regarding
the conduct of or positions taken in any such Tax Matter and (z) not enter into
any settlement or compromise with respect to such Tax Matter without the prior
written consent of the Stockholders.

(g)    Company shall and, following the Merger, Parent will cause Company and
the Surviving Corporation to, comply with the obligations of Company under
(i) Section 8.03 of the Holdings LLC Agreement as in effect as of the date
hereof and (ii) the second and third sentences of Section 9.01 of the Holdings
LLC Agreement as in effect as of the date hereof (such obligations,
collectively, the “Surviving Reporting Obligation”). Effective immediately
following the Effective Time, Company, the Surviving Corporation and Holdings
shall have no further obligations or liabilities (other than obligations and/or
liabilities under or with respect to the Continuing Provisions) to the
Stockholders pursuant to or in respect of the Holdings LLC Agreement and the
Surviving

 

-9-



--------------------------------------------------------------------------------

Company may amend, restate or terminate the Holdings LLC Agreement in its sole
discretion; provided, however, that the Continuing Provisions shall continue in
full force and effect, and the Stockholders and their respective Releasing
Representatives, shall continue to have the benefits thereof, notwithstanding
any such amendment, restatement or termination.

(h)    The Parties agree to file all Tax Returns (including IRS Form 8594 or any
other applicable form) consistently with this Section 6.

(i)    The Parties acknowledge and agree that the fair market value of the
shares of Company Class A Common Stock to be received in the Specified Exchange
shall be determined based upon the dollar amount of the Merger Consideration and
that the “Common Unit Redemption Price” (as defined in the Holdings LLC
Agreement) is inapplicable to a Share Settlement (as defined in the Holdings LLC
Agreement).

 

7. Miscellaneous.

(a)    Term. This Agreement shall remain in full force and effect unless and
until the Support Agreement is terminated in accordance with its terms (except
for a termination of the Support Agreement on account of the consummation of the
Merger). In the event that the Merger Agreement is terminated in accordance with
its terms, (i) this Agreement shall automatically and immediately terminate and
be of no further force and effect, all without the need for any further action
of the part of (or notice to) any person and (ii) there shall be no liability or
obligation hereunder on the part of any Party or any of their respective
affiliates, or any of their respective managers, directors, stockholders,
members, partners, officers, employees, agents, consultants, accountants,
attorneys, investment bankers, financial advisors, representatives, successors
or assigns. Without limiting the immediately preceding sentence, if this
Agreement is terminated then the Stockholders shall not be required to
consummate the Specified Exchange. None of the representations or warranties
made by any Party in Section 3 or Section 5 hereof, as applicable, shall survive
the termination of this Agreement or the Effective Time.

(b)    Further Actions. Following the date hereof, the Parties shall take all
actions reasonably necessary and execute and deliver all documents and
instruments to each other and third parties (including Company’s stock transfer
agent) reasonably requested by a Party to give effect to the transactions
contemplated hereby immediately prior to the Effective Time. The Parties agree
that the Effective Time shall not occur until such time as all of the
transactions contemplated by Sections 1 and 2 have become effective.

(c)    Amendments and Waivers. Except for amendments to Exhibit A as
contemplated by Section 1(a), this Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of

 

-10-



--------------------------------------------------------------------------------

each of the Parties. No failure on the part of any Party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. Any agreement on the part of a Party to any such waiver
shall be valid only if set forth in a written instrument signed on behalf of
such Party, but such waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

(d)    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or other electronic means, including signatures received
as a .pdf attachment to electronic mail), all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.

(e)    Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement, and
any Action, dispute or other controversy arising out of or relating hereto shall
be governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to any applicable conflicts of law principles thereof.
Each Party agrees that any action or proceeding in respect of any claim arising
out of or related to this Agreement or the transactions contemplated hereby
shall be brought, heard, tried and determined exclusively in the Chosen Courts,
and, solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (i) irrevocably and
unconditionally submits to the exclusive jurisdiction of the Chosen Courts,
(ii) irrevocably and unconditionally waives any objection to laying venue in any
such action or proceeding in the Chosen Courts, (iii) irrevocably and
unconditionally waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any Party and (iv) agrees that service of
process upon such Party in any such action or proceeding that is given in
accordance with Section 7(f) or in such other manner as may be permitted by
applicable Law, shall be valid, effective and sufficient service thereof. EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY

 

-11-



--------------------------------------------------------------------------------

OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF ANY SUCH ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(e).

(f)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given or received (i) when personally
delivered, (ii) on the date sent by email of a “portable document format” (.pdf)
document (so long as written notice of such transmission is sent within two
(2) business days thereafter by another delivery method hereunder) or (iii) one
(1) business day following the date sent if such notice is sent by FedEx or
another nationally recognized overnight delivery service. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

  (i) if to either Stockholder, to:

c/o Wayzata Investment Partners LLC

701 East Lake Street, Suite 300

Wayzata, MN 55391

Attention: Ray Wallander, Esq.

Email:    rwallander@wayzpartners.com

With a copy (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Attention: Matthew A. Schwartz, Esq.

Email:    mschwartz@stroock.com

 

  (ii) if to Company or Holdings, to:

Neff Corporation

3750 NW 87th Avenue

Suite 400

Miami, Florida 33178-2433

Attention: Mark Irion

Email: MIrion@Neffcorp.com

 

-12-



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, New York 10036-6745

Attention: Daniel I. Fisher

Zachary N. Wittenberg

Email: dfisher@akingump.com

zwittenberg@akingump.com

 

  (iii) if to Parent, to:

H&E Equipment Services

7500 Pecue Ln

Baton Rouge, LA 70809

Attention: John Engquist

Email: jengquist@he-equipment.com

With a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036-6797

Attention:    Derek M. Winokur

Email: Derek.Winokur@dechert.com

(g)    Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings.

(h)    Assignment; Third Party Beneficiaries; Transferees. Neither this
Agreement nor any of the rights, interests or obligations shall be assigned by
any of the Parties (whether by operation of Law or otherwise) without the prior
written consent of the other Parties; provided that Parent may assign this
Agreement to one or more of its direct or indirect wholly-owned subsidiaries. No
assignment shall relieve the assigning party of any of its obligations
hereunder. Any purported assignment in contravention hereof shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns and any transferee of LLC Units owned by either
of the Stockholders. Any transferee in a Permitted Transfer (as defined in the
Support Agreement) of LLC Units owned by either of the Stockholders shall
execute and deliver to Parent a written agreement, in form and substance
reasonably acceptable to Parent, obligating such transferee to be bound by the
terms of this Agreement with respect to such LLC Units. This Agreement
(including the documents and instruments

 

-13-



--------------------------------------------------------------------------------

referred to herein) is not intended to and does not confer upon any Person
(other than the Parties and, solely with respect to Section 7(k) hereof, the No
Recourse Parties (as defined below)) any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein.

(i)    Severability. The provisions of this Agreement shall be deemed severable.
Whenever possible, each provision or portion of any provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction or the application of that provision, in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction such that a suitable and equitable provision shall be
substituted for that provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.

(j)    Enforcement. The Parties agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with its specific
terms or were otherwise breached and that the Parties may not have an adequate
remedy at Law in the event that any of the obligations of this Agreement were
not performed in accordance with its specific terms or otherwise breached.
Accordingly, the Parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at Law or in
equity, including monetary damages. Each of the Parties hereby further waives
(i) any defense in any action for specific performance that a remedy at Law
would be adequate, (ii) an award of performance is not an appropriate remedy for
any reason at Law or equity, and (iii) any requirement under any Law to post
security or a bond or similar undertaking as a prerequisite to obtaining
equitable relief.

(k)    Non-Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that the Stockholders may be
partnerships, the Parties covenant, agree and acknowledge that no recourse under
this Agreement shall be had against any former, current or future directors,
officers, agents, affiliates, limited partners, general partners, members,
managers, employees, stockholders or equity holders of any Stockholder, or any
former, current or future directors, officers, agents, affiliates, employees,
general or limited partners, members, managers, employees, stockholders or
equity holders of any of the foregoing, as such (any such Person, a “No Recourse
Party”), whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, it being expressly agreed and acknowledged that no liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any No
Recourse Party for any obligation of any Stockholder under this Agreement for
any claim based on, in respect of or by reason of such obligations or their
creation.

 

-14-



--------------------------------------------------------------------------------

(l)    Obligations Several. The obligations of the Stockholders under this
Agreement shall be several and not joint and several.

(m)    Certain Acknowledgments. Parent, Holdings and Company hereby irrevocably
acknowledge and agree that:

(i)    the consummation of the Specified Exchange by each of the Stockholders
shall be exempt from the operation of Section 16(b) of the Exchange Act; and

(ii)    the fair market value of each of the LLC Units owned by each of the
Stockholders that are exchanged for shares of Company Class A Common Stock
pursuant to the Specified Exchange is equal to the Merger Consideration and, as
such, there is no profit or gain realized by any of the Stockholders upon the
sale or other disposition of any such shares of Company Class A Common Stock
pursuant to the Merger.

[SIGNATURE PAGE FOLLOWS]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

H&E EQUIPMENT SERVICES, INC.

By:  

/s/ John Engquist

Name:   John Engquist Title:   Chief Executive Officer NEFF CORPORATION By:  

/s/ Mark Irion

Name:   Mark Irion Title:   Chief Financial Officer NEFF HOLDINGS LLC By:   Neff
Corporation, its managing member By:  

/s/ Mark Irion

Name:   Mark Irion Title:   Chief Financial Officer STOCKHOLDERS: WAYZATA
OPPORTUNITIES FUND II, L.P. By:   WOF II GP, L.P., its General Partner By:   WOF
II GP, LLC, its General Partner By:  

/s/ Patrick J. Halloran

Name:   Patrick J. Halloran Title:   Authorized Signatory WAYZATA OPPORTUNITIES
FUND OFFSHORE II, L.P. By:   Wayzata Offshore GP, II, LLC, its General Partner
By:  

/s/ Patrick J. Halloran

Name:   Patrick J. Halloran Title:   Authorized Signatory

[Signature Page for Exchange and Termination Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Stockholder

   Number of LLC
Units    Number of shares
of Class B Common
Stock    Number of shares
of Class A Common
Stock

Wayzata Opportunities Fund II, L.P.

   14,585,304    14,585,304    14,585,304

Wayzata Opportunities Fund Offshore II, L.P.

   366,321    366,321    366,321



--------------------------------------------------------------------------------

Schedule 1

Related Party Agreements

Excepted Agreements